Citation Nr: 0829379	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  00-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected asthma, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active periods of service from January 1945 
to December 1946, August 1947 to August 1953, and November 
1953 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999, rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim of 
an evaluation in excess of 30 percent for bronchial asthma.

In November 2001, the Board denied the veteran's claim.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2002 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's November 2001 decision.  Pursuant to 
the actions requested in the Joint Motion, the issue was 
remanded to the Board for additional development and 
readjudication consistent with the directives contained 
therein.  The Board remanded the case to the AMC/RO for 
additional development in May 2003 and October 2003 before 
again denying the veteran's claim in June 2005.  In October 
2007, the Court vacated the Board's June 2005 decision and 
remanded the case to the Board.

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. Court of Appeals for 
the Federal Circuit are applicable to this appeal.    

The veteran is 82 years old.  He was last afforded a VA 
pulmonary examination in June 2004.  A review of the claims 
folder reveals that there are no medical records associated 
file dated more recently than four years ago.   

It has been alleged that the veteran meets the criteria for a 
60 percent rating in that he has had intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  This cannot be ascertained based on the 
medical data of record.

In order to determine the current state of the veteran's 
pulmonary impairment, further evaluation is necessary.  In 
view of the foregoing, the case is remanded for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for asthma since 
April 2003.  Of particular interest are 
medication lists from VA and private 
pharmacies listing the drugs prescribed 
to the veteran for treatment of his 
asthma, including the name of the drug, 
and other information normally associated 
with a prescription order, dated from 
April 1999.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran a reasonable 
opportunity to obtain and submit those 
records for VA review. 

3.  Once those records have been 
associated with the claims folder, the 
veteran should be afforded a VA pulmonary 
examination to evaluate the severity of 
the service connected asthma.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

Based on a review of the claims folder, 
examination of the veteran and employing 
sound medical principles, the physician 
is request to offer an opinion indicating 
which of the following (a), (b), or (c) 
best describes the impairment caused by 
the veteran's asthma.

(a)  FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 
40 percent, or; more than one 
attack per week with episodes of 
respiratory failure, or; requires 
daily use of systemic (oral or 
parenteral) high dose 
corticosteroids or immuno-
suppressive medications;

(b)  FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly 
visits to a physician for required 
care of exacerbations, or; 
intermittent (at least three per 
year) courses of systemic (oral or 
parenteral) corticosteroids; or,

(c)  FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational 
or oral bronchodilator therapy, or; 
inhalational anti-inflammatory 
medication.

The physician is to provide sustainable 
reasons and bases for any opinion 
rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





